


[f001.jpg]






             



[f002.jpg]









                              



[f003.jpg]









                              



[f004.jpg]









                              



[f005.jpg]








                              



[f006.jpg]









                              



[f007.jpg]










                              






[f008.jpg]









                              






[f009.jpg]









                              






[f010.jpg]








                              



 